DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dominguez et al (US-5476108).

Referring to 23-25. Referring to claims 23-27. Dominguez discloses a "Method and Apparatus For Detecting Foreign Matter". See Figs. 1 -9 and respective portions of the specification. Dominguez further discloses a system comprising: a conveyor (near 15) configured to transport a product stream (See Fig. 5); a first light source (21) configured to supply light to the product stream; a first detector (25) configured to detect reflected light from the product stream and generate a first signal based on the detected reflected light. Addtionally, Dominguez discloses wherein the first light source is a high intensity infrared light source (21) directed at the product stream and a controller for determining whether the product stream contains contaminated product or foreign matter by monitoring signals obtained from the detection apparatus (See at least Col. 4 L. 55 - Col. L. 3). Dominguez further discloses an ejector responsive to the signals obtained from the detection apparatus, the deflecting system directing fluid under pressure via nozzle (38) at a portion of the product stream when said controller determines that foreign matter or contaminated product is present, the fluid being a gas (air) so directed is effect to remove the foreign matter or contaminated product (See at least Col. 5 L. 45 - Col. 6 L. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominguez (US-5476108) in view of Downing (US-2012/0104278)  and in further view of Dominguez (US-4971077).

Referring to claims 23-30. Dominguez discloses a "Method and Apparatus For Detecting Foreign Matter". See Figs. 1 -9 and respective portions of the specification. Dominguez further discloses a system comprising: a conveyor (near 15) configured to transport a product stream (See Fig. 5); a first light source (21) configured to supply light to the product stream; a first detector (25) configured to detect reflected light from the product stream and generate a first signal based on the detected reflected light. Addtionally, Dominguez discloses wherein the first light source is a high intensity infrared light source (21) directed at the product stream and a controller for determining whether the product stream contains contaminated product or foreign matter by monitoring signals obtained from the detection apparatus (See at least Col. 4 L. 55 - Col. L. 3). Dominguez further discloses an ejector responsive to the signals obtained from the detection apparatus, the deflecting system directing fluid under pressure via nozzle (38) at a portion of the product stream when said controller determines that foreign matter or contaminated product is present, the fluid being a gas (air) so directed is effect to remove the foreign matter or contaminated product (See at least Col. 5 L. 45 - Col. 6 L. 1). Likewise, it should be noted that is broadly construed and generally understood that the detector (25) disclosed by Dominguez serves and functions as a high speed spectrometer sensor. Dominguez does not disclose a high speed NIR spectrometer sensor tuned to detect a reflected signal/light from a taggant disposed in the menthol within the product stream. Downing discloses a “System and Method For The excitation, interrogation and identification of covert taggants” See Figs. 1-19 and respective portions of the speciation. Downing further discloses an organic taggant, anti-stokes, and stokes taggant can be added to a product stream that can be detected by fluorescence and further wherein it is common to provide non-durable goods with taggants such as tobacco, so that target objects can be identified (See at least Abstract & at least Sect. 0003, 0044) and further wherein the taggant absorbs radiation at a first wavelength and emits radiation at a second wavelength, different from the first wavelength (See at least Sect. 0062). Dominguez (US-4971077) discloses an "On-line Tobacco Evaluation System and Method". See Figs. 1-6 and respective portions of the specification. Dominguez (1077) further discloses a system wherein mentholated tobacco product stream is conveyed using conveyor (14), a detection apparatus (40) comprising a high speed near-infrared spectrometer sensor, and a controller for receiving the signals (See at least Col. 3 I. 25 - Col. 4 I. 35). It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Moreover, it should be noted that it has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed (separating/removing non-mentholated tobacco) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Referring to claim 31. Dominguez in view of Downing disclose the combination as described above in detail. Dominguez doesn’t disclose a mirror positioned to deflect light from the first light source onto the product stream. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Dominguez to include a mirror to help optimize the detection of the product stream and vary the incident angle of the light as it is reflected onto the product stream. Moreover, these variations (adding a mirror to deflect light) are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Dominguez as is well known in the art. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655